DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 11-12, 17, 25, 27, 30-33 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Sheehy et al. (US 2020/0008672; already of record) in view of Aghara et al. (US 2017/0344107; already of record), and further in view of Key (WO 2018/093102).
Regarding claims 1 and 25, Sheehy discloses, an apparatus and method (Figs. 1-3D) comprising: 
a stereoscopic image viewer (Para. 0021) comprising: 
a housing (100), a first lens (165), a second lens (165’), and an eye-tracking image capture unit (185); 
the first lens, the second lens, and the eye-tracking image capture unit being contained in the housing (see Figs. 1-2); and 
the eye-tracking image capture unit having a field of view (Para. 0032) and the eye-tracking image capture unit being mounted within the housing with the first lens and the second lens within the field of view (Para. 0032);
and a controller (206) communicably coupled to the eye-tracking image capture unit (Para. 0032).
Sheehy does not explicitly disclose the controller configured to: measure an interpupillary distance using left and right eye images captured by the eye-tracking image capture unit from light reflected from a user’s eyes; determine a viewer optic spacing based on a measured distance between the first lens and the second lens, and the measured interpupillary distance; and store the viewer optic spacing as configuration data for the user.
Aghara teaches, from the same field of endeavor that in an apparatus (Figs. 1-5) that it would have been desirable to make the controller configured to: measure an interpupillary distance (Para. 0089) using left (311A) and right eye (311B) images captured by the eye-tracking image capture unit (231, 241) from light reflected from a user’s eyes; determine a viewer optic (343A, b) spacing based on a measured distance between the first lens and the second lens (Para. 0098 and see “X” and “dLens” of Fig. 3B), and the measured interpupillary distance (Para. 0098); and store the viewer optic spacing as configuration data for the user (Para. 0107).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the controller configured to: measure an interpupillary distance using left and right eye images captured by the eye-tracking image capture unit from light reflected from a user’s eyes; determine a viewer optic spacing based on a measured distance between the first lens and the second lens, and the measured interpupillary distance; and store the viewer optic spacing as configuration data for the user as taught by the apparatus of Aghara in the apparatus of Sheehy since Aghara teaches it is known to include these features in an apparatus for the purpose of providing an accurate, lightweight and easy to use apparatus.
Sheehy in view of Aghara does not explicitly disclose the eye-tracking image capture unit comprises only one eye-tracking image capture unit that is mounted between the first and second lenses.
	Key teaches, from the same field of endeavor that in an apparatus and method (Figs. 7) that it would have been desirable to make the eye-tracking image capture unit comprises only one eye-tracking image capture unit (10, 110) that is mounted between the first and second lenses (see Figs. 1-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the eye-tracking image capture unit comprises only one eye-tracking image capture unit that is mounted between the first and second lenses as taught by the apparatus and method of Key in the combination of Sheehy in view of Aghara since Key teaches it is known to include these features in an apparatus and method for the purpose of providing an inexpensive, simple and effective apparatus and method. 
Regarding claim 2, Sheehy, Aghara and Key discloses and teaches as set forth above, and Sheehy further discloses, the stereoscopic image viewer further comprising: a first movable viewing assembly (130) comprising the first lens (178) and a first reflective structure (175), the first reflective structure reflecting first visible light (Para. 0024-0025) and passing light reflected (Para. 0024-0025) from a first eye of a user (170), and the first reflective structure being positioned to reflect the first visible light into the first lens (Para. 0024-0025); and a second movable viewing assembly (135) comprising the second lens (178’) and a second reflective structure (175’), the second reflective structure reflecting a second visible light and passing light reflected from a second eye of the user (Para. 0024-0025 and 0030), and the second reflective structure being positioned to reflect the second visible light into the second lens (Para. 0024-0025 and 0030), and the first and second movable viewing assemblies being contained within the housing (Para. 0024-0025 and 0030).
Regarding claim 3, Sheehy, Aghara and Key discloses and teaches as set forth above, and Sheehy further discloses, the first reflective structure comprises a dichroic surface (175), and wherein the second reflective structure comprises a dichroic surface (175’).
Regarding claim 4, Sheehy, Aghara and Key discloses and teaches as set forth above, but does not explicitly disclose the first reflective structure comprises a ninety percent reflective surface, and wherein the second reflective structure comprises a ninety percent reflective surface.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the first reflective structure comprises a ninety percent reflective surface, and wherein the second reflective structure comprises a ninety percent reflective surface for the purpose of effectively and efficiently reflecting light.
Regarding claim 5, Sheehy, Aghara and Key discloses and teaches as set forth above, and Sheehy further discloses, first lens being fixedly coupled to the first reflective structure in the first movable viewing assembly (see Fig. 1), wherein the first lens and the first reflective structure are moved as a unit as the first movable viewing assembly moves (Para. 0035, 0050 and see 183); and the second lens being fixedly coupled to second reflective structure in the second movable viewing assembly (see Fig. 1), wherein the second lens and the second reflective structure move as a unit as the second movable viewing assembly moves (Para. 0035, 0050 and see 183).
Regarding claim 7, Sheehy, Aghara and Key discloses and teaches as set forth above, and Sheehy further discloses, the stereoscopic image viewer further comprising: a viewer optic spacing adjustment assembly (183) coupled to the first movable viewing assembly and to the second movable viewing assembly, the viewer optic spacing adjustment assembly being contained within the housing (see Figs. 1 and 3A-D).
Regarding claim 8, Sheehy, Aghara and Key discloses and teaches as set forth above, and Aghara further teaches, from the same field of endeavor that in an apparatus (Figs. 1-5) that it would have been desirable to make the controller further configured to: command the viewer optic spacing adjustment assembly to adjust a spacing between the first and second lenses to correspond to the viewer optic spacing (Para. 0107 and see Figs. 3B-C and associated text).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the controller further configured to: command the viewer optic spacing adjustment assembly to adjust a spacing between the first and second lenses to correspond to the viewer optic spacing as taught by the apparatus of Aghara in the combination of Sheehy in view of Key since Aghara teaches it is known to include these features in an apparatus for the purpose of providing an accurate, lightweight and easy to use apparatus.
Regarding claim 9, Sheehy, Aghara and Key discloses and teaches as set forth above, and Sheehy further discloses, the stereoscopic image viewer further comprising: an illumination source (110) contained within the housing, the illumination source being configured to provide non-visible light (Para. 0022).
Regarding claim 11, Sheehy, Aghara and Key discloses and teaches as set forth above, and Aghara further teaches, from the same field of endeavor that in an apparatus (Figs. 1-5) that it would have been desirable to make the controller further configured to command adjustment of a spacing between the first lens and the second lens to correspond to the viewer optic spacing (Para. 0107 and see Figs. 3B-C and associated text).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the controller further configured to command adjustment of a spacing between the first lens and the second lens to correspond to the viewer optic spacing as taught by the apparatus of Aghara in the combination of Sheehy in view of Jones since Aghara teaches it is known to include these features in an apparatus for the purpose of providing an accurate, lightweight and easy to use apparatus.
Regarding claim 12, Sheehy, Aghara and Key discloses and teaches as set forth above, and Aghara further teaches, from the same field of endeavor that in an apparatus (Figs. 1-5) that it would have been desirable to make the controller further configured to command a viewer optic spacing adjustment assembly coupled to the first lens and the second lens to adjust a spacing between the first lens and the second lens to correspond to the viewer optic spacing (Para. 0107 and see Figs. 3B-C and associated text).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the controller further configured to command a viewer optic spacing adjustment assembly coupled to the first lens and the second lens to adjust a spacing between the first lens and the second lens to correspond to the viewer optic spacing as taught by the apparatus of Aghara in the combination of Sheehy in view of Jones since Aghara teaches it is known to include these features in an apparatus for the purpose of providing an accurate, lightweight and easy to use apparatus.
Regarding claim 27, Sheehy, Aghara and Key discloses and teaches as set forth above, and Aghara further teaches, from the same field of endeavor that in a method (Figs. 1-5) that it would have been desirable to make include commanding, by the controller, movement of the first lens and the second lens to positions having a separation corresponding to the viewer optic spacing (Para. 0107 and see Figs. 3B-C and associated text).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include commanding, by the controller, movement of the first lens and the second lens to positions having a separation corresponding to the viewer optic spacing as taught by the method of Aghara in the combination of Sheehy in view of Jones since Aghara teaches it is known to include these features in an apparatus for the purpose of providing an accurate, lightweight and easy to use apparatus.
Regarding claim 30, Sheehy, Aghara and Key discloses and teaches as set forth above, and Sheehy further discloses, the first and second lenses are completely within the field of view of the eye-tracking image capture unit (165, 165’).
Regarding claim 31, Sheehy, Aghara and Key discloses and teaches as set forth above, and Aghara further teaches, from the same field of endeavor that in an apparatus (Figs. 1-5) that it would have been desirable to make the controller further configured to: retrieve the configuration data for the user (Para. 0024 and 225) responsive to the user operating the apparatus (Para. 0024 and 225); and command the viewer optic spacing adjustment assembly to adjust a spacing between the first and second lenses to correspond to the stored viewer optic spacing associated with the configuration data (Para. 0107).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the controller further configured to: retrieve the configuration data for the user responsive to the user operating the apparatus; and command the viewer optic spacing adjustment assembly to adjust a spacing between the first and second lenses to correspond to the stored viewer optic spacing associated with the configuration data as taught by the apparatus of Aghara in the combination of Sheehy in view of Jones since Aghara teaches it is known to include these features in an apparatus for the purpose of providing an accurate, lightweight and easy to use apparatus.
Regarding claim 32, Sheehy, Aghara and Key discloses and teaches as set forth above, and Aghara further teaches, from the same field of endeavor that in an apparatus (Figs. 1-5) that it would have been desirable to make the controller further configured to: analyze the configuration data for the user prior to measuring the interpupillary distance to determine whether the configuration data includes a previously-stored viewer optic spacing (Para. 0107 and see Figs. 3B-C and associated text); and in response to determining that the configuration data includes the previously-stored viewer optic spacing, command the viewer optic spacing adjustment assembly to adjust a spacing between the first and second lenses to correspond to the previously-stored viewer optic spacing (Para. 0107 and see Figs. 3B-C and associated text).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the controller further configured to: analyze the configuration data for the user prior to measuring the interpupillary distance to determine whether the configuration data includes a previously-stored viewer optic spacing (Para. 0107 and see Figs. 3B-C and associated text); and in response to determining that the configuration data includes the previously-stored viewer optic spacing, command the viewer optic spacing adjustment assembly to adjust a spacing between the first and second lenses to correspond to the previously-stored viewer optic spacing as taught by the apparatus of Aghara in the combination of Sheehy in view of Key since Aghara teaches it is known to include these features in an apparatus for the purpose of providing an accurate, lightweight and easy to use apparatus.
Regarding claim 33, Sheehy, Aghara and Key discloses and teaches as set forth above, and Aghara further teaches, from the same field of endeavor that in an apparatus (Figs. 1-5) that it would have been desirable to make determining the viewer optic spacing comprises: measuring the distance between the first lens and the second lens (Para. 0107 and see Figs. 3B-C and associated text); determining an offset between the first lens and a first eye of the user, and the second lens and a second eye of the user, based on a distance of first eye and the second eye of the user from the first lens and the second lens  (Para. 0107 and see Figs. 3B-C and associated text); and generating the viewer optic spacing by applying the offset to at least one of the measured distance between the first lens and the second lens or the measured interpupillary distance (Para. 0107 and see Figs. 3B-C and associated text).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make determining the viewer optic spacing comprises: measuring the distance between the first lens and the second lens; determining an offset between the first lens and a first eye of the user, and the second lens and a second eye of the user, based on a distance of first eye and the second eye of the user from the first lens and the second lens; and generating the viewer optic spacing by applying the offset to at least one of the measured distance between the first lens and the second lens or the measured interpupillary distance as taught by the apparatus of Aghara in the combination of Sheehy in view of Key since Aghara teaches it is known to include these features in an apparatus for the purpose of providing an accurate, lightweight and easy to use apparatus.
Regarding claim 35, Sheehy, Aghara and Key discloses and teaches as set forth above, and Agahara further teaches, from the same field of endeavor that in an apparatus and method that it would have been desirable to make the first lens and the second lens are viewing lenses through which the user looks to view a stereoscopic image of a site of interest (see 343A, B of Figs. 3A-C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the first lens and the second lens are viewing lenses through which the user looks to view a stereoscopic image of a site of interest as taught by the apparatus of Aghara in the combination of Sheehy in view of Key since Aghara teaches it is known to include these features in an apparatus for the purpose of providing an accurate, lightweight and easy to use apparatus.
Regarding claim 36, Sheehy, Aghara and Key discloses and teaches as set forth above, and Jones further teaches, from the same field of endeavor that in an apparatus and method that it would have been desirable to make the right eye image and the left eye image are simultaneously captured by the eye-tracking image capture unit capture in a single frame defined by the field of view (Para. 0207, lines 3-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the right eye image and the left eye image are simultaneously captured by the eye-tracking image capture unit capture in a single frame defined by the field of view as taught by the apparatus and method of Jones in the combination of Sheehy in view of Aghara since Jones teaches it is known to include these features in an apparatus and method for the purpose of providing a low latency apparatus and method with improved image resolution, performance and usability.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sheehy et al. (US 2020/0008672; already of record) in view of Aghara et al. (US 2017/0344107; already of record) in view of Key (WO 2018/093102) as applied to claim 5 above, and further in view of Jones et al. (US 2019/0179409; already of record).
Sheehy, Aghara and Key remains as applied to claim 5 above.
Sheehy, Aghara and Key does not disclose the first movable viewing assembly further comprising a first display unit mounted in the first movable viewing assembly to provide the first visible light to the first reflective structure, the first display unit being fixedly coupled to the first reflective structure in the first movable viewing assembly, wherein the first lens, the first reflective structure, and the first display unit move as a unit as the first movable viewing assembly moves; and the second movable viewing assembly further comprising a second display unit mounted in the second movable viewing assembly to provide the second visible light to the second reflective structure, the second display unit being fixedly coupled to the second reflective structure in the second movable viewing assembly, wherein the second lens, the second reflective structure, and the second display unit move as a unit as the second movable viewing assembly moves.

Jones teaches, from the same field of endeavor that in an apparatus (Fig. 3) that it would have been desirable to make the first movable viewing assembly (350L, 360L) further comprising a first display unit mounted in the first movable viewing assembly to provide the first visible light to the first reflective structure (Para. 0177-0179), the first display unit being fixedly coupled to the first reflective structure in the first movable viewing assembly (Para. 0177-0179), wherein the first lens, the first reflective structure, and the first display unit move as a unit as the first movable viewing assembly moves (Para. 0177-0179); and the second movable viewing assembly (350R, 360R) further comprising a second display unit mounted in the second movable viewing assembly to provide the second visible light to the second reflective structure (Para. 0177-0179), the second display unit being fixedly coupled to the second reflective structure in the second movable viewing assembly (Para. 0177-0179), wherein the second lens, the second reflective structure, and the second display unit move as a unit as the second movable viewing assembly moves (Para. 0177-0179).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the first movable viewing assembly further comprising a first display unit mounted in the first movable viewing assembly to provide the first visible light to the first reflective structure, the first display unit being fixedly coupled to the first reflective structure in the first movable viewing assembly, wherein the first lens, the first reflective structure, and the first display unit move as a unit as the first movable viewing assembly moves; and the second movable viewing assembly further comprising a second display unit mounted in the second movable viewing assembly to provide the second visible light to the second reflective structure, the second display unit being fixedly coupled to the second reflective structure in the second movable viewing assembly, wherein the second lens, the second reflective structure, and the second display unit move as a unit as the second movable viewing assembly moves as taught by the apparatus of Jones in the combination of Sheehy, Aghara and Key since Jones teaches it is known to include these features in an apparatus for the purpose of providing an accurate, reliable and cost effective apparatus.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sheehy et al. (US 2020/0008672) in view of Aghara et al. (US 2017/0344107) in view of Key (WO 2018/093102) as applied to claim 5 above, and further in view of Hall et al. (US 2006/0250322).
Sheehy, Aghara and Key remains as applied to claim 5 above.
Sheehy, Aghara and Key does not disclose the left and right eye images are included in a single frame captured by the eye-tracking image capture unit.
Hall teaches, from the same field of endeavor that in an apparatus (Figs. 1-9) that it would have been desirable to the left and right eye images are included in a single frame captured by the eye-tracking image capture unit (Para. 0039-0042 and 0045-0046).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the left and right eye images are included in a single frame captured by the eye-tracking image capture unit as taught by the apparatus of Hall in the combination of Sheehy, Aghara and Key since Hall teaches it is known to include these features in an apparatus for the purpose of providing an apparatus with accurate positioning.
Regarding claim 14, Sheehy, Aghara, Key and Hall discloses and teaches as set forth above, and Hall further teaches, from the same field of endeavor that in an apparatus (Figs. 1-9) that it would have been desirable to make the controller further being configured to determine the distance between the first lens and the second lens from information captured in the single frame (Para. 0039-0042 and 0045-0046).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the controller further being configured to determine the distance between the first lens and the second lens from information captured in the single frame as taught by the apparatus of Hall in the combination of Sheehy, Aghara and Key since Hall teaches it is known to include these features in an apparatus for the purpose of providing an apparatus with accurate positioning.
Regarding claim 15, Sheehy, Aghara, Key and Hall discloses and teaches as set forth above, and Hall further teaches, from the same field of endeavor that in an apparatus (Figs. 1-9) that it would have been desirable to make the controller further being configured to command a viewer optic spacing adjustment assembly coupled to the first lens and the second lens to adjust a spacing between the first lens and the second lens to correspond to the viewer optic spacing (Para. 0039-0042 and 0045-0046).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the controller further being configured to command a viewer optic spacing adjustment assembly coupled to the first lens and the second lens to adjust a spacing between the first lens and the second lens to correspond to the viewer optic spacing as taught by the apparatus of Hall in the combination of Sheehy, Aghara and Key since Hall teaches it is known to include these features in an apparatus for the purpose of providing an apparatus with accurate positioning.

Claims 16 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Sheehy et al. (US 2020/0008672) in view of Aghara et al. (US 2017/0344107) in view of Key (WO 2018/093102) as applied to claim 1 above, and further in view of Raguin et al. (US 2010/0278394).
Sheehy, Aghara and Key remains as applied to claim 1 above.
Sheehy, Aghara and Key does not disclose the controller further configured to recreate a known state of the stereoscopic image viewer using images of internal visible markings captured by the eye-tracking image capture unit, and commanding, by the controller, movement of a first internal visible marker and a second internal visible marker to positions having a separation corresponding to a saved viewer optic spacing on a condition that the distance between the first internal visible marker image captured with the captured right eye image and the second internal visible marker image captured with captured left eye image is not equal to the saved viewer optic spacing.
Raguin teaches, from the same field of endeavor that in an apparatus that it would have been desirable to make the controller further configured to recreate a known state of the stereoscopic image viewer using images of internal visible markings captured by the eye-tracking image capture unit (Para. 0077-0078), and commanding, by the controller, movement of a first internal visible marker and a second internal visible marker to positions having a separation corresponding to a saved viewer optic spacing on a condition that the distance between the first internal visible marker image captured with the captured right eye image and the second internal visible marker image captured with captured left eye image is not equal to the saved viewer optic spacing (Para. 0077-0078).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the controller further configured to recreate a known state of the stereoscopic image viewer using images of internal visible markings captured by the eye-tracking image capture unit, and commanding, by the controller, movement of a first internal visible marker and a second internal visible marker to positions having a separation corresponding to a saved viewer optic spacing on a condition that the distance between the first internal visible marker image captured with the captured right eye image and the second internal visible marker image captured with captured left eye image is not equal to the saved viewer optic spacing as taught by the apparatus of Raguin in the combination of Sheehy, Aghara and Key since Raguin teaches it is known to include these features in an apparatus for the purpose of providing a reliable apparatus with correct positioning.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Sheehy et al. (US 2020/0008672) in view of Aghara et al. (US 2017/0344107) in view of Key (WO 2018/093102) as applied to claim 33 above, and further in view of Liu et al. (US 2017/0325675).
Sheehy, Aghara and Key remains as applied to claim 33 above.
Sheehy, Aghara and Key does not disclose the controller further configured to: measure a size of the user’s irises when the user is positioned at a plurality of distances from the apparatus based on image data captured by the eye-tracking image capture unit at each of the plurality of distances; and store the size of the user’s irises along with a corresponding distance of the plurality of distances in the user’s configuration data.
Liu teaches, from the same field of endeavor that in an apparatus that it would have been desirable to make the controller further configured to: measure a size of the user’s irises when the user is positioned at a plurality of distances from the apparatus based on image data captured by the eye-tracking image capture unit at each of the plurality of distances (Para. 0036 and 101 of Fig. 1); and store the size of the user’s irises along with a corresponding distance of the plurality of distances in the user’s configuration data (501 of Fig. 5 and associated text).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the controller further configured to: measure a size of the user’s irises when the user is positioned at a plurality of distances from the apparatus based on image data captured by the eye-tracking image capture unit at each of the plurality of distances; and store the size of the user’s irises along with a corresponding distance of the plurality of distances in the user’s configuration data as taught by the apparatus of Liu in the combination of Sheehy, Aghara and Key since Liu teaches it is known to include these features in an apparatus for the purpose of providing a reliable and effective apparatus.
Response to Arguments
Applicant’s arguments with respect to claims 1-9, 11-17, 25 and 27-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lapstun (US 8,690,321) and Soriano et al. (US 2019/0175014) discloses an apparatus and method that includes an imager viewer, a housing, a first lens, a second lens and only one eye-tracking image capture unit that is mounted between the first and second lenses.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        10/25/2022